Mr. Justice Wole
delivered the opinion of the court.
Josefina Vidal made an application for a mandamus to’ the District Court of San Juan. The petition set up that she was entitled to a share in the estate of her father, Isidro Vidal Amadeo, and that the court ordered that certificates of the partitional shares should be issued to the heirs in order that such shares might be recorded in the registry of property. Thereafter the attorney for the petitioner prepared a copy *248of the partitional account made by tbe master (contador par-tidor) and asked tbe secretary of tbe district court, Don Celestino Marrero, to certify to tbe same under bis seal, tendering bim tbe sum of 25 cents for sucb certificate. Tbe secretary of tbe district court refused to issue sucb certificate unless be was paid at tbe rate of 20 cents per .folio for each page of tbe document be was called on to certify, which in this case would amount to $20. Tbe court denied tbe application for a mandamus on tbe ground that the secretary bad correctly interpreted tbe law.
Tbe fiscal has appeared in this case and lias cited jurisprudence of various states and particularly in tbe case of Sh'elbley v. Hurley, 74 Neb., 31, to tbe effect that under similar statutes the clerk of a court is under no obligation to certify to tbe correctness of a document prepared by a party and is entitled to reasonable compensation therefor, and if be insists on recovering tbe amount to which be would have been entitled if be bad prepared tbe document himself, be is violating no law. See likewise Edmondson v. Mason, 16 Cal., 387; State ex rel. v. Board of Police Commissioners, 108 Mo. App., 98.
We do not know, as tbe appellant asserts, that tbe office of clerk is generally a fee office wherein tbe clerk gets no salary and is dependent solely on sucb fees. We know tbe fact to be otherwise in several jurisdictions. In Porto Eico these fees are covered into tbe Treasury and tbe same reason for their being paid would obtain as if the secretary were recovering for tbe benefit of bis own pocket.
Appellant places some reliance on section 47 of tbe Law of Evidence which provides:
‘ ‘ Every citizen has a right to inspect and take a copy of any public document of Porto Rico, except as otherwise expressly provided by law.”
A citizen has a right to inspect and take a copy of' each document, but such right does not involve the right to have *249the secretary certify to the truth or correctness of such document where he is the custodian of the same.
In the case before us the copy was wanted for the registry of property and affected a title and the rights of third persons. The secretary was ordered to issue a certificate of the findings of the master. He was responsible for the correctness of the same and entitled to charge the legal rate for the issuance of the certificate and- the folios to which it referred.. The secretary violated no duty and the judgment must he affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.